Leave to appeal is granted, and the matter is summarily remanded to the Superior Court, Law Division, Camden County, solely to permit defendant to supplement the record and make an application for a new trial on the ground of newly discovered evidence - pursuant to R. 3:20-1 and 2; and it is further ORDERED that the Superior Court, Law Division, transmit the record and its determination to the Superior Court, Appellate Division, for consideration in connection with defendant’s appeal now pending in that court; and it is further ORDERED that defendant’s appeal in the Appellate Division shall be stayed pending the resolution of the within remand.